In a proceeding to review a determination of the State Rent Administrator granting the tenant’s protest to an order of a Local Rent Administrator which determined that a housing accommodation was not subject to rent control, the landlord appeals from an order denying the petition and dismissing the proceeding. Respondent, in reversing the order of the Local Rent Administrator, determined that the accommodation was subject to rent control and was not decontrolled pursuant to subdivision 12 of section 9 of the State Rent and Eviction Regulations, inasmuch as it is situated in a four-family dwelling and not in a two-family dwelling. Order unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ.